Citation Nr: 0936089	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic, 
undifferentiated type schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In July 2007, the Board reopened 
the Veteran's claim of entitlement to service for chronic, 
undifferentiated type schizophrenia and remanded the matter 
for additional development.  


FINDING OF FACT

The Veteran's chronic, undifferentiated type schizophrenia 
became manifest to a compensable degree within one year of 
separation from active duty.


CONCLUSION OF LAW

The Veteran's chronic, undifferentiated type schizophrenia is 
a psychosis that is presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
not required that the disease be diagnosed in the presumptive 
period, but only that there be then shown by acceptable 
medical or lay evidence characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  
Symptomatology shown in the prescribed period may have no 
particular significance when first observed, but in the light 
of subsequent developments it may gain considerable 
significance.  Id.

In this case, the Veteran's service treatment records are 
devoid of complaint of, or treatment for, any psychological 
problems.  At the time of his discharge from service in June 
1971, the Veteran denied any depression or excessive worry 
and nervous trouble of any sort, and a psychiatric clinical 
evaluation was normal.

The record contains two VA Form 10-10m, which is an 
application for medical benefits, medical certificate and 
history, each dated July 29, 1971, which is approximately one 
month after the Veteran's discharge from active military 
service.  One form contains the notation that the Veteran was 
unspontaneous and sad, with suicidal ideas, a flat affect, 
visual hallucinations (silhouettes), impaired judgment, and 
impaired concentration, and he reported insomnia, avoidance 
of people, loss of interest, and crying spells; the diagnosis 
was anxiety neurosis.  The other form contains the notation 
that the Veteran was tremulous, sad, restless, cooperative, 
coherent, with suicidal ideas; the diagnosis was anxiety 
reaction.  

A VA psychiatric examination was conducted in October 1971.  
The examiner described the Veteran as nervous, restless, and 
tense, at times over-talkative in a rambling way, at times 
rather apathetic.  Noise and many people around upset him.  
The Veteran is then frightened, jumpy, very irritable, and 
may act out impulsively.  Content of thought revealed vague 
delusions of persecution, which the Veteran had at night.  
The examiner also noted hypnagogic auditory hallucinations 
and a depressive trend with crying easily without reason and 
suicidal ruminations.  His memory was poor in both fields.  
Concentration ability was very poor.  Immediate retention and 
recall were defective.  Mental grasp and intellectual 
functioning were limited.  Insight was only on a very 
superficial level.  The examiner diagnosed anxiety neurosis, 
with depressive features.  He noted that the disability is 
moderately severe and psychiatric attention is necessary.

The RO denied service connection for a nervous condition in 
December 1971.  The RO's September 1973 statement of the case 
explained that the there was no evidence of a nervous 
condition in service.  Furthermore, although anxiety neurosis 
was diagnosed within one year of separation from service, 
service connection could not be granted on a presumptive 
basis because that condition is not listed in 38 C.F.R. 
§ 3.309.  This decision was made prior to any diagnosis of 
schizophrenia, which constitutes a psychosis under 38 C.F.R. 
§ 3.309.

An RO hearing was held in February 1974.  The Veteran's 
mother and wife testified.  The Veteran's mother testified 
that the Veteran does not sleep.  At night, he keeps talking 
nonsense.  When he is nervous, he starts to cry.  He always 
fights with his wife and once picked up a machete at home.  
The Veteran's wife testified that he hits her and their baby 
when he is nervous.  

There is a certificate of attending physician from August 
1976.  The physician noted the Veteran's restlessness, poor 
concentration, ideas of reference, and anger outbursts.  He 
noted a specific instance where the Veteran inflicted an 
injury on his cousin.  The Veteran received a six month jail 
sentence.  Additionally, the Veteran admitted to auditory 
hallucinations and fear during the night.  The physician 
listed a diagnosis of probable paranoid schizophrenia.  

The Veteran underwent another VA examination in October 1980.  
The Veteran reported that he spends his days at home because 
he feels that people laugh at him and mock him.  Noise 
bothers him.  He sees threatening shadows that he feels may 
be coming to attack him.  Also, he hears far away indistinct 
voices.  He has fleeting suicidal ideas.  Judgment is poor 
and insight is lacking.  The examiner diagnosed schizophrenia 
undifferentiated, chronic.  Furthermore, the examiner listed 
the disability as severe and concluded that the Veteran was 
not able to manage funds.

Another VA examination was conducted in September 1982.  His 
symptoms matched previous examinations.  The Veteran's main 
concern was his difficulty getting along with people and his 
avoidance of them because of being markedly frightened.  He 
also becomes frightened at night due to nightmares and 
difficult sleep.  The examiner diagnosed schizophrenic 
disorder, undifferentiated type, with marked paranoid flavor.

Dr. Lugo, a forensic psychiatrist, submitted a report in 
April 2004.  Dr. Lugo began treating the Veteran in June 
2003.  He lists symptoms consistent with prior examinations, 
concluding that the psychiatric findings and history are 
consistent with a schizophrenic disorder.  Dr. Lugo opines 
that the Veteran began to present psychiatric symptoms while 
serving in Vietnam.  He takes issue with the October 1971 VA 
examination's conclusion that the Veteran had "preserved" 
judgment, given that that examination noted hallucinations, 
persecutory delusions, apathy, and depressed mood.  Dr. 
Lugo's opinion was that the diagnosis should have been 
psychotic disorder (schizophrenia) and major depression 
instead of anxiety neurosis with depressive features.  Dr. 
Lugo then intimates that the Veteran's schizophrenia was 
caused by the administration of antimalarial agents in 
service that triggered his genetic predisposition. 

The Veteran underwent a VA examination in October 2008.  The 
examiner noted symptoms consistent with prior examinations.  
She listed an Axis I diagnosis of schizophrenia, chronic 
undifferentiated type.  The examiner then commented on the 
October 1971 VA examination.  In her opinion, the principal 
differential diagnoses of mood and psychotic disorders should 
have been considered first (such as a psychotic disorder or 
major depressive disorder with psychotic features) in keeping 
with the presenting symptoms already mentioned and the higher 
prevalence of these disorders in combat veterans.  In 
addition, the October 2008 examiner notes, the Veteran's 
preference to stay alone might be explained by negative 
symptoms of schizophrenia (apathy, alogia, and avolition).  
She explains that this divergence in diagnosis might be due 
in part to the changes through the years in psychiatric 
nomenclature in the Diagnostic and Statistics Manuel (DSM).  
In response to Dr. Lugo, she notes that there is no evidence 
that antimalarial agents cause schizophrenia.  The cause of 
schizophrenia has not been found.  

The October 2008 VA examiner submitted an addendum in July 
2009 in response to the RO's request for clarification of her 
opinion, specifically whether the schizophrenia was shown 
during the period of service or was manifested within one 
year of service due to misdiagnosis.  The examiner states 
that she is unable to resolve this issue without resort to 
mere speculation.  She discusses the diagnostic criteria for 
schizophrenia and notes that the description of symptoms 
during that time do not allow a clinician to reach a 
definitive diagnosis; all one can do is state to a 
differential diagnosis.  In terms of whether the condition 
was manifested within one year of discharge, there is no such 
evidence available in the claims folder and, in the absence 
of clear and confirmatory evidence of such a diagnosis from 
June 30, 1971 to June 30, 1972, she would have to resort to 
mere speculation.

The Board finds that service connection for schizophrenia is 
warranted because there is sufficient evidence that this 
psychosis was manifested to the required degree within one 
year of discharge.  In the July 2009 addendum, the VA 
examiner was not able to state without speculation that the 
Veteran's current schizophrenia was manifested in service or 
to a degree of 10 percent within the initial post-service 
year.  This leaves only Dr. Lugo's opinion, which is to the 
effect that the Veteran began to present psychiatric symptoms 
in Vietnam, that the symptoms described in a 1971 post-
service examination report could fit the findings of a person 
with schizophrenia, and that the Veteran has a severe and 
chronic neuropsychiatric disability related to his military 
service.  Dr. Lugo diagnosed the Veteran's psychiatric 
disability as schizophrenia, chronic undifferentiated type, 
and as mood disorder, depressed type.  Dr. Lugo's opinion is 
supported by the October 2008 VA examiner's confirmation that 
the Veteran's preference to stay alone might be explained by 
negative symptoms of schizophrenia.  In addition, his opinion 
is consistent with both 1971 examinations, which showed 
symptoms such as hallucinations and fear of noise and people; 
lay testimony at the February 1974 hearing that 
manifestations of schizophrenia were present shortly after 
discharge; the tentative diagnosis of schizophrenia in August 
1976; and a diagnosis of schizophrenia in October 1980.   

It is not required that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c).  Thus, the Veteran meets 
the presumption set forward in 38 C.F.R. §§ 3.307, 3.309 and 
the claim is granted. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Entitlement to service connection for chronic, 
undifferentiated type schizophrenia is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


